                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

    ZLOOP, INC.                                                 Case No. 15-11660 (KBO)

                    Post-Effective Date Debtor.                 Re: Docket No. 818

                ORDER GRANTING PLAN ADMINISTRATOR’S NINTH MOTION
                       TO EXTEND TIME TO OBJECT TO CLAIMS

           Upon consideration of the Plan Administrator’s Ninth Motion to Extend Time to Object

to Claims (the “Motion”) 1, and it appearing that notice of the Motion was good and sufficient

under the particular circumstances and that no other or further notice need be given; and the

Court having considered the Motion and the relief requested therein and any responses to the

Motion; and after due deliberation thereon; and good and sufficient cause appearing therefor;

           IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The Claims Objection Deadline as set forth in the Plan is hereby extended through

and including July 29, 2021 without prejudice to the rights of the Plan Administrator and all

other parties-in-interest entitled to object to claims under the Plan to request a further extension

of the Claims Objection Deadline.

           3.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation and/or implementation of this Order.




      Dated: April 21st, 2021                                     KAREN B. OWENS
      Wilmington, Delaware                                        UNITED STATES BANKRUPTCY JUDGE

1
    Capitalized terms not defined herein are as defined in the Motion.
